Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-18-1999

Hartranft v. Apfel
Precedential or Non-Precedential:

Docket 98-1626




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Hartranft v. Apfel" (1999). 1999 Decisions. Paper 136.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/136


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed May 18, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-1626

WAYNE R. HARTRANFT,
       Appellant

v.

KENNETH S. APFEL, Commissioner
Social Security Administration

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
Civil Action No. 97-cv-04039
District Judge: Hon. J. Curtis Joyner

Submitted Under Third Circuit LAR 34.1(a)
February 12, 1999

Before: Becker, McKee, Circuit Judges
Lee, District Judge*

(Filed: May 18, 1999)



_________________________________________________________________

*The Honorable Donald J. Lee, United States District Court for the
Western District of Pennsylvania, sitting by designation.
OPINION OF THE COURT

McKEE, Circuit Judge.

Wayne R. Hartranft, appeals the District Court's
affirmance of the Commissioner of Social Security's
conclusion that Hartranft is not entitled to disability
insurance benefits (DIB) under Title II of the Social Security
Act, 42 U.S.C. SS 401-433. For the reasons that follow, we
will affirm.

I. Procedural History and Standard of Review

Hartranft applied for DIB on May 3, 1994, alleging
disability since January 29, 1990, due to numerous
incidences of pain related to a back injury he suffered while
working as a truck driver. In his application, he alleged
disability due to back injury, neck pain, hernia, anxiety and
depression. His application was initially denied, and denied
again upon reconsideration.

Hartranft appealed the denial and was afforded a de novo
hearing before an Administrative Law Judge. The ALJ found
that Hartranft had residual functional capacity 1 for the full
range of light work,2 diminished by his inability to bend
repeatedly. The ALJ thus concluded that, although
Hartranft had been injured, he was not "disabled" within
the meaning of the Act at any time through December 31,
1995, the date his insured status expired.

On April 25, 1997, the Appeals Council denied
Hartranft's request for review of the ALJ's decision,
concluding that the ALJ's findings were supported by
substantial evidence and that the ALJ committed no abuse
of discretion or error of law. Consequently, the ALJ's
_________________________________________________________________

1. "Residual functional capacity" is defined as that which an individual
is still able to do despite the limitations caused by his or her
impairment(s). 20 C.F.R. S 404.1545(a).

2. "Light work" is defined as work that involves lifting no more than 20
pounds at a time with frequent lifting or carrying of objects that weigh
up to 10 pounds. 20 C.F.R. S 404.1567(b).

                               2
decision was the Commissioner's final decision on
Hartranft's DIB claim.

Having exhausted his administrative remedies, Hartranft
brought an action in the United States District Court for
the Eastern District of Pennsylvania, seeking judicial review
of the Commissioner's final decision. The matter was
initially referred to a Magistrate Judge who issued a Report
and Recommendation in favor of the Commissioner.
Thereafter, the District Court adopted that Report and
Recommendation and granted summary judgment in favor
of the Commissioner. This appeal followed.

Our review of the Commissioner's final decision is limited
to determining whether that decision is supported by
substantial evidence. See 42 U.S.C. S 405 (g); Monsour
Medical Ctr. v. Heckler, 806 F.2d 1185, 1190 (3d. Cir.
1986). Substantial evidence "does not mean a large or
considerable amount of evidence, but rather such relevant
evidence as a reasonable mind might accept as adequate to
support a conclusion." Pierce v. Underwood , 108 S. Ct.
2541, 2545 (1988). See also, Williams v. Sullivan, 970 F.2d
1178, 1182 (3d Cir. 1992). We will not set the
Commissioner's decision aside if it is supported by
substantial evidence, even if we would have decided the
factual inquiry differently. See 42 U.S.C.S 405 (g); Monsour
Medical Center, 806 F.2d at 1190-91.

II. Facts

Hartranft sustained a work-related injury on November
20, 1989, while employed as a long-haul trucker by
Ashland Chemical Company. Thereafter, Hartranft was
examined by Raymond D. LaBarre, D.C., a chiropractor,
because of complaints of lower back pain. LaBarre
diagnosed Hartranft as having "acute sciatic neuralgia of
L4, L5." (R. 101, 111). During a follow-up examination on
December 27, 1989, LaBarre advised Hartranft "not to do
anything heavy or any long distance truck driving as is his
normal occupation." (R. 101). LaBarre also opined that
Hartranft could work "relatively light duty." Id.

Richard K. White, M.D., an orthopedic surgeon, examined
Hartranft on February 28, 1990. Dr. White's examination

                               3
revealed limited motion of the lumbar spine. However,
Hartranft's station, stance, and gait were normal, and
Hartranft had no specific abnormalities associated with his
gait. He did experience some problems with his feet and
raising his leg, but his toe and heel walking were normal
and showed no evidence of muscle weakness. No other
abnormalities were noted.

At the request of LaBarre, Hartranft was also examined
by Charles R. Reina, M.D., Board-certified orthopedic
surgeon, on May 25, 1990. Dr. Reina's report stated that
Hartranft was able to walk without limp or complaint, and
with a normal gait. His range of motion in both hips was
full and without pain, and his neurological examination
was normal. Upon re-examination on December 10, 1990,
Dr. Reina again found no neurological abnormalities. The
medical opinions of Dr. Reina do not "corroborate"
LaBarre's findings, as Hartranft alleges. (Appellant's Br. at
24-25). To the contrary, Dr. Reina stated in his report that,
based on his examinations of Hartranft, he couldfind none
of the neurological abnormalities found by LaBarre. (R.
135).

LaBarre issued a report dated March 21, 1991,
summarizing Hartranft's treatment to date, and indicating
a "final diagnosis" of degenerative changes of the disc at L4-
L5 and L5-S1, slight central disc bulging at L4-L5, and a
small central disc herniation at L5-S1. (R. 118). In his
report LaBarre opined that Hartranft would be unable to
work "in any occupation where he has to bend, twist or lift,
or in any occupation where he would have to stand or sit
for any protracted period of time." (R. 119). LaBarre also
opined that, "the accident of November 20, 1989, was the
cause and is presently the cause of Mr. Hartranft's
disability and injuries." Id.

On May 20, 1994, Frederick D. Burton, M.D. examined
Hartranft at the request of LaBarre. Dr. Burton
recommended that Hartranft continue with chiropractic
care until his pain decreased and that he not return to his
pre-injury job without restriction.

LaBarre continued to provide chiropractic care to
Hartranft through November 1995. On February 10, 1996,

                               4
Hartranft returned to LaBarre's office complaining that he
had experienced increased pain and discomfort since
concluding his treatment three months earlier. LaBarre
found some muscle weakness and continued degenerative
disc disease, and urged Hartranft to continue chiropractic
care.

At the hearing before the ALJ, Hartranft testified that he
continued to work for more than two months following his
November 1989 injury. (R. 32). He stated that he took only
non-prescription Tylenol for his pain, adding that he did
not like to take "pain killers" because they were addictive.
(R. 28, 37, 39). He testified that he had a prescription from
Dr. Burton for his "nerves" but nothing for pain. He also
testified that LaBarre had him walking for exercise and
doing light back strengthening exercises, but that he did
not walk or exercise once worker's compensation stopped
paying his medical bills.

Hartranft further testified that, despite his injuries, he
attempted to go back to light duty work with his employer
but was told they could not use him anymore. He also
testified about a daily routine that included walking his
daughter to the bus stop, helping his wife with the dishes,
grocery shopping, driving a car, bathing, and dressing
himself without assistance. (R. 48). In his May 3, 1994,
Disability Report, Hartranft gave a similar description of the
level of activity he was capable of engaging in, including
visiting friends and relatives, walking, exercising, and
helping with cooking.

The ALJ found that Hartranft did have a severe lumbar
disc impairment and was unable to return to his past
relevant work as a truck driver. (R.18, Findings Nos. 3, 6).
The ALJ further found that Hartranft had the residual
functional capacity for the full range of light work,
diminished by his inability to bend repeatedly, and was
thus not disabled under the Act. (R. 18-19, Findings Nos.
7, 11, 12).

III. Discussion

Hartranft relies, in part, upon evidence he introduced
regarding his chiropractor's opinion of Hartranft's disability

                                5
to argue that the ALJ's determination is not supported by
substantial evidence, and that the ALJ did not give the
chiropractor's opinion adequate weight.

However, a chiropractor's opinion is not "an acceptable
medical source" entitled to controlling weight. C.F.R.
S 416.913 defines "acceptable source" for purposes of our
inquiry as:

       (1) Licensed physicians;

       (2) Licensed osteopaths;

       (3) Licensed or certified psychologists;

       (4) Licensed optometrists for the measurement of
       visual acuity and visual fields . . . . and

       (5) Persons authorized to send . . . a copy or
       summary of the medical records of a hospital, clinic,
       sanitorium, medical institution, or health care facility.
       . . .

       (6) A report of an interdisciplinary team that contains
       the evaluation and signature of an acceptable medical
       source is also considered acceptable medical evidence.

See also Diaz v. Shalala, 59 F.3d 307, 313 (2d Cir. 1995);
Wolfe v. Shalala, 997 F.2d 321, 327 (7th Cir. 1993); Walker
v. Shalala, 993 F.2d 630, 632 n.2 (8th Cir. 1993); Lee v.
Sullivan, 945 F.2d 687, 691 (4th Cir. 1991) (per curiam).
Although DIB eligibility can not rest upon the opinion of a
chiropractor, a hearing examiner can consider a
chiropractor's opinion, along with all of the other evidence
that a claimant may present insofar as it is deemed
relevant to assessing a claimant's disability. See 20 C.F.R.
S 416.913(e)(3) ("information from other sources may also
help us to understand how your impairment(s) affects your
ability to work. Other sources include, . . . (3) Other
practitioners for example, chiropractors") (internal
parentheses omitted).

Here, examinations by three board certified physicians
failed to corroborate LaBarre's opinion of the extent of
Hartranft's disability. None of these doctors identified the
neurological abnormalities reported by LaBarre. Moreover,
Hartranft's own account of the activities he was able to

                                  6
perform was consistent with the medical observations of
those three board certified physicians, and inconsistent
with the degree of limitation that LaBarre reported. 3

Hartranft cites a report from Dr. Richard K. White, in
which Dr. White stated that Hartranft should not be
released for any kind of work. This report, however, was
made in connection with Hartranft's workers compensation
claim, not his DIB claim. We have previously recognized the
different standards for determining disability under these
two programs. See Coria v. Heckler, 750 F.2d 245, 247 (3d
Cir. 1984) (noting that "the ALJ could reasonably disregard
so much of the physicians' reports as set forth their
conclusions as to worker compensation claims."). Here, the
ALJ recognized the limited significance of Dr. White's
report.

Finally, Hartranft argues that the ALJ failed to take
account of his subjective symptoms, including pain, in
determining that he could still perform the full range of
light work. The ALJ determined that Hartranft had a
discernible medical condition that could cause his pain, but
that his statements concerning his pain and its impact on
his ability to work were not entirely credible in light of the
entire record.

Allegations of pain and other subjective symptoms must
be supported by objective medical evidence. See 20 C.F.R.
S 404.1529. Once an ALJ concludes that a medical
impairment that could reasonably cause the alleged
symptoms exists, he or she must evaluate the intensity and
persistence of the pain or symptom, and the extent to
which it affects the individual's ability to work. This
obviously requires the ALJ to determine the extent to which
a claimant is accurately stating the degree of pain or the
extent to which he or she is disabled by it. See 20 C.F.R.
S 404.1529(c).
_________________________________________________________________

3. Hartranft concedes that the ALJ need not be bound by the
chiropractor's opinion, but argues that the ALJ erred in not relying upon
the chiropractor's evaluation to corroborate the opinions of Dr. Reina
and Dr. Burton. Appellant's Br. at 24. However, for the reasons we have
recounted, we do not believe that the ALJ's treatment of the
chiropractor's opinion was inappropriate.

                               7
Here, the ALJ concluded that Hartranft had a discernible
medical condition that could reasonably cause the pain
Hartranft complained of. However, the ALJ thought that
Hartranft's testimony about the extent of his pain was
exaggerated, and that Hartranft could perform light duty
work despite his complaints of incapacitating pain. That
ruling is clearly supported by substantial evidence in this
record. The ALJ cited specific instances where Hartranft's
complaints about pain and other subjective symptoms were
inconsistent with: 1) the objective medical evidence of
record; 2) Hartranft's testimony as to his rehabilitation and
medication regimen; and 3) Hartranft's own description of
his daily activities.

IV.

Accordingly, we will affirm the order of the District Court
upholding the ALJ's decision.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               8